G-rant, J.
(after stating the facts). That the action of the defendant in striking this car and backing it across the sidewalk without any warning was negligence is established by many authorities, and is founded upon reason and common sense. In McWilliams v. Mills Co., 31 Mich. 274, it was held that a passenger on a sidewalk of a public highway had a right to expect a warning before the sudden movement of a car which had been standing still. Cooper v. Railway Co., 66 Mich. 261; Lehman v. Steel Works, 114 Mich. 260; 2 Thompson on Law of Negligence, §§ 1571, 1594.
The question of contributory negligence should have been submitted to the jury. There was evidence that plaintiff, standing upon the sidewalk before stepping upon the track, looked to the east. If the engine, with the tender and car attached, was then approaching and within his view, he was guilty of contributory negligence in stop- ' ping in front of the caboose. If, however, he saw no sign *386of the approaching cars, he was not, as a matter of law, guilty of contributory negligence. A passenger is not required by the law to hurry across a track in front of a car standing detached in a public highway, with nothing in his sight to indicate its immediate movement, and no employe present to warn him, of an intended movement. A delay of a few seconds to turn and call his dog, or a delay for a little time when acquaintances meet upon a sidewalk to talk, is not per se negligence under such circumstances. Parties have the right to assume that the railway company will give them warning at such places before moving the car in their direction. It is a duty which such companies owe to the. traveling public, and when travelers, for a legitimate purpose, stop on the sidewalk for a few seconds, it does not follow that they are ipso facto guilty of negligence. 2 Thompson on Law of Negligence, § 1472.
Judgment reversed, and new trial ordered.
Moore, C. J., and McAlvay, Blair, and Hooker, JJ., concurred.